Citation Nr: 0919836	
Decision Date: 05/28/09    Archive Date: 06/02/09	

DOCKET NO.  06-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for left knee disability, 
secondary to service-connected right knee arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The Veteran had active military duty from 6 to 27 July 1972.  

This matter comes before the Board on appeal from a January 
2006 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  The Veteran requested, was notified and properly 
scheduled for a Travel Board hearing to be conducted in April 
2007, but failed to appear for that hearing.  There is no 
motion for a new hearing based upon good cause shown.  The 
case is not ready for appellate review and must be remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

Initially, the Board notes that the Veteran had previously 
claimed entitlement to service connection for a left knee 
disorder as directly incurred in service and this claim was 
denied by the RO, appealed by the Veteran, and denied by the 
Board in a final unappealed decision issued in February 2005.  
This decision was based solely on a direct incurrence theory, 
and there was no claim by the Veteran or adjudication of a 
claim of secondary service connection with respect to the 
Veteran's already service-connected right knee arthritis.

In November 2005, VA received a claim from the Veteran that 
he had left knee disability directly secondary to his already 
service-connected right knee arthritis.  The RO treated this 
as a new claim because it involved a theory that had not been 
previously discussed, developed or adjudicated by VA.  

The Veteran submitted no competent clinical or other 
objective evidence in support of his claim that he had left 
knee disability which had been caused by 
his service-connected right knee arthritis.  The RO referred 
this issue for a VA examination which was conducted in 
November 2005.  The Veteran's claims folder 




was available and reviewed by the examining physician and, 
after reviewing the claims folder and conducting and 
examination, the VA doctor wrote that current 
findings of left knee arthritis had not been caused by the 
Veteran's service connected tight knee arthritis, but rather 
was a direct result of the Veteran's body habitus (weight) 
along with the aging process. 

However, the US Court of Appeals for Veterans Claims (Court) 
has long and often held that a claim for secondary service 
connection must also include consideration and adjudication 
of the associated issue of whether a nonservice-connected 
disease or injury has been aggravated (permanently increased 
in severity beyond ordinary progress) as a result of a 
service-connected disability.  In requesting the VA 
examination, the RO did not ask the examining VA physician to 
provide an opinion on this closely related question, and the 
November 2005 VA examination did not provide an answer or any 
opinion with respect to aggravation.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
wrote that once VA undertakes the effort to provide an 
examination when developing a service connection claim, even 
if not statutorily obligated to do so, VA must provide an 
adequate examination, or at a minimum, notify the claimant 
why an adequate examination cannot be provided.  Barr at 311.  
The RO ordered an examination, but failed to make the 
associated request for an opinion regarding aggravation.  
Accordingly, the examination is inadequate for rating 
purposes and must be returned for corrective action 
consistent with the direct holding in Barr.  

For this reason, the case is REMANDED to the RO for the 
following action:

1.  Initially, the RO should provide VCAA 
notice to the Veteran that the evidence 
necessary to substantiate his claim would 
be a competent clinical opinion from a 
medical professional supporting his claim 
that current left knee arthritis was 
either caused by or is otherwise 
aggravated by his service-connected right 
knee arthritis.  




Neither the Veteran nor other lay 
witnesses have the requisite medical 
expertise to provide such competent 
clinical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 
(1992).

2.  The RO should thereafter collect up-
to-date records of the Veteran's 
treatment or hospitalization with VA for 
any purpose which are not already on 
file.  All evidence obtained must be 
included in the claims folder.

3.  After completing the above 
development, the RO should refer the 
Veteran's claims folder back to the VA 
physician who previously examined him and 
reviewed his record in November 2005 (Dr. 
MSE).  This physician must be requested 
to again carefully review the entire 
clinical record on file and to provide an 
addendum opinion as to whether it is 
more, less, or equally likely that any 
current left knee arthritis (or other 
disability) has been aggravated or 
permanently increased in severity beyond 
ordinary progress as a result of the 
Veteran's service-connected right knee 
arthritis.  He must be requested to 
provide a discussion of the evidence on 
file and a statement of reasons in 
support of any opinion provided.  If this 
physician finds that there has been an 
aggravation attributable to service-
connected right knee arthritis, he must 
also be requested to provide an 
estimation of the amount of increase in 
disability over and above the amount of 
preexisting disability.  A response that 
such estimation is difficult or 
impossible is unacceptable in that a 
competent clinical estimation is superior 
to any which may be provided by VA 
adjudication personnel, including the 
Board.



4.  After completing the above 
development, the RO should again address 
the issue pending appeal.  If the 
decision is not to the Veteran and 
representative's satisfaction, they must 
be provided with a Supplemental Statement 
of the Case which includes a discussion 
of the 
development requested in this remand.  
The Veteran and representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

